Citation Nr: 1032960	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-50 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 Regional Office (RO) in St. Paul, 
Minnesota rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's December 2009 substantive appeal, he stated that 
he did not want a hearing before a member of the Board.  The 
Veteran's claim for service connection for residuals of a neck 
injury was certified to the Board in April 2010.  However, in a 
written correspondence, received in May 2010, the Veteran 
requested a video hearing before the Board.      

The Veteran has a right to request a hearing before the issuance 
of a Board decision.  38 C.F.R. § 20.700 (2009).  Such request 
must be received within 90 days from notification of 
certification of the appeal.  See 38 C.F.R. § 20.1304(a) (2009).  

In this case, the May 2010 statement from the Veteran was 
received within 90 days from notification of certification of the 
appeal.  Therefore, the Veteran is entitled to a videoconference 
hearing before a member of the Board.  Accordingly, the Veteran 
should be afforded a videoconference hearing before the Board as 
requested.

The Board is cognizant that the Veteran's accredited 
representative has not had the opportunity to review this file 
since it was received at the Board, or to submit additional 
argument in support of the appeal.  However, as the Veteran very 
clearly requested the opportunity to testify at a hearing, and 
his representative will be afforded the opportunity to accompany 
him to that hearing and to present argument therein, the Board 
finds no prejudice to the Veteran in proceeding with a Remand at 
this time.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a videoconference hearing 
before the Board for the issues of 
entitlement to service connection for 
residuals of neck injury and entitlement to 
an initial compensable evaluation for 
bilateral hearing loss.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


